FILED
                               NOT FOR PUBLICATION                          MAY 25 2012

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



JOSE GARCIA RODRIGUEZ,                             No. 11-16306

                 Plaintiff - Appellant,            D.C. No. 1:09-cv-01746-SKO

  v.
                                                   MEMORANDUM *
K. PEARSON, Lieutenant; et al.,

                 Defendants - Appellees.



                      Appeal from the United States District Court
                          for the Eastern District of California
                     Sheila K. Oberto, Magistrate Judge, Presiding **

                                Submitted May 15, 2012 ***

Before:          CANBY, GRABER, and M. SMITH, Circuit Judges.

       Jose Garcia Rodriguez, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **   Rodriguez consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
            **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
process claims arising from his placement and continuing confinement in

disciplinary segregation and the security housing unit (“SHU”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Rodriguez’s due process claims

because Rodriguez failed to allege facts showing how placement in disciplinary

segregation or the SHU imposed an atypical and significant hardship on him in

relation to the ordinary incidents of prison life. See Sandin v. Conner, 515 U.S.

472, 486 (1995) (disciplinary confinement does “not present the type of atypical,

significant deprivation in which a State might conceivably create a liberty

interest”); see also May v. Baldwin, 109 F.3d 557, 565 (9th Cir. 1997)

(“[A]dministrative segregation falls within the terms of confinement ordinarily

contemplated by a sentence.”); Anderson v. County of Kern, 45 F.3d 1310, 1315

(9th Cir. 1995) (“no liberty interest in remaining in the general population” of

prison). Moreover, even if we were to assume that the length of time Rodriguez

was placed in SHU implicated a liberty interest, the allegations in and attachments

to the complaint indicate that Rodriguez received all the process he was due. See

Wilkinson v. Austin, 545 U.S. 209, 228-29 (2005) (notice and opportunity to be

heard, involving informal, nonadversarial procedures were adequate safeguards for


                                          2                                    11-16306
placement in maximum custody).

      The district court did not abuse its discretion in dismissing the amended

complaint with prejudice, after having granted Rodriguez leave to amend once and

instructing him on the deficiencies in the complaint. See Chodos v. W. Publ’g Co.,

292 F.3d 992, 1003 (9th Cir. 2002) (noting that the district court’s discretion is

particularly broad when it has already granted leave to amend).

      Rodriguez’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                    11-16306